Per Curiam.
We are satisfied from the evidence that the defendant’s alleged oral confession to the police officer, which was essential to sustain the People’s case, was procured by violence and intimidation. Furthermore, it was error to deny the defendant’s counsel the right to examine the police officer concerning the circumstances under which the alleged confession was secured before receiving it in evidence. (People v. Rogers, 192 N. Y. 331; People v. Brasch, 193 id. 46.)
The judgment of conviction should be reversed and a new trial ordered.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Judgment reversed and a new trial ordered.